1
2
3                                                                       O
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL FIORITO,                            Case No. 5:17-cv-02158-JFW-KES)
12                Petitioner,
13          v.                                ORDER ACCEPTING THE AMENDED
                                              REPORT AND RECOMMENDATION
14   WARDEN ENTZEL, et al.,                    OF THE U.S. MAGISTRATE JUDGE
15                Respondents.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
19   other records on file herein, and the initial Report and Recommendation of the
20   United States Magistrate Judge (Dkt. 36), and the Amended Report and
21   Recommendation of the United States Magistrate Judge (Dkt. 49). Further, the
22   Court has engaged in a de novo review of those portions of the initial Report and
23   Recommendation to which objections (Dkt. 43-1, Dkt. 47) have been made. The
24   Court accepts the report, findings, and recommendations of the Magistrate Judge.
25         IT IS THEREFORE ORDERED that Petitioner’s pending motions (Dkt. 20,
26   23, 24, 28-34) are DENIED and Judgment shall be entered dismissing the Petition
27   with prejudice.
28
                                             1
1          As a federal prisoner proceeding under 28 U.S.C. § 2241, Petitioner is not
2    required to obtain a certificate of appealability (“COA”) in order to appeal to the
3    United States Court of Appeals in this case. See Harrison v. Ollison, 519 F.3d 952,
4    958 (9th Cir. 2008) (holding that the plain language of 28 U.S.C. § 2253(c)(1) does
5    not require federal prisoners bringing § 2241 petitions to obtain a COA in order to
6    appeal, unless the § 2241 petition “is merely a ‘disguised’ § 2255 petition”); see
7    e.g., Tomlinson v. Caraway, No. 14-020094-VBF (KK), 2014 U.S. Dist. LEXIS
8    131448 at *2, 2014 WL 4656432 at *1 (C.D. Cal. Sept. 16, 2014) (adopting report
9    and recommendation and noting that petitioner in federal custody was not required
10   to obtain a COA to appeal the denial of his § 2241 petition).
11
12   DATED: March 29, 2019
13
14                                          ____________________________________
                                            JOHN F. WALTER
15                                          UNITED STATES DISTRICT JUDGE
16
17   Presented by:
18
     _____________________________
19   KAREN E. SCOTT
20   United States Magistrate Judge

21
22
23
24
25
26
27
28
                                                2
